IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : No. 843
                                            :
REAPPOINTMENT TO THE                        : SUPREME COURT RULES DOCKET
CONTINUING LEGAL EDUCATION                  :
BOARD                                       :


                                          ORDER

PER CURIAM


         AND NOW, this 20th day of July, 2020, Manning J. O’Connor, II, Esquire, Allegheny

County, is hereby reappointed as a member of the Continuing Legal Education Board for

a term of three years, commencing August 1, 2020.